        Case 1:16-cv-00083-BLW Document 222 Filed 03/04/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT,
 et al.,                                          Case No. 1:16-cv-00083-BLW

        Plaintiffs,                               ORDER APPROVING
                                                  STIPULATION TO EXTEND
        v.                                        DEADLINE UNDER JOINT
                                                  PROPOSED LITIGATION PLAN
 DAVID BERNHARDT et al.                           (ECF No. 221)

        Defendants.



       Before the Court is the Stipulation to Extend Deadline Under Joint Proposed Litigation

Plan (ECF No. 221), in which Plaintiffs and Federal Defendants stipulate to extend by two weeks

the deadline under the parties’ Joint Proposed Litigation Plan (ECF No. 192), for filing any

motion challenging the adequacy of the Administrative Records submitted by Federal

Defendants regarding Plaintiffs’ claims in the First Supplemental Complaint herein. Intervenors

National Cattlemen’s Beef Association also support the stipulation.

       Having reviewed the Stipulation, and good cause appearing,

       NOW THEREFORE IT IS HEREBY ORDERED, that the Stipulation to Extend

Deadline (docket no. 221) is APPROVED, and the deadline for filing any motion to challenge

the Administrative Records filed under the Joint Proposed Litigation Plan is EXTENDED TO

MARCH 16, 2020.
Case 1:16-cv-00083-BLW Document 222 Filed 03/04/20 Page 2 of 2




                                 DATED: March 4, 2020


                                 _________________________
                                 B. Lynn Winmill
                                 United States District Judge
